Citation Nr: 0005881	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder from October 18, 1992 
to March 16, 1994.

2. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from March 17, 1994.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February 1993 and April 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In November 1996, 
the Board remanded the veteran's claim to the RO for 
additional evidentiary development.

A brief review of the record reveals that in February 1993, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent disability 
evaluation effective from February 18, 1992, the date of the 
veteran's original claim.  He appealed that award and, in 
April 1994, the RO awarded a 30 percent evaluation, effective 
from March 17, 1994, when the RO found that the veteran's 
PTSD had increased in severity.  In a May 1994 statement to 
the RO, the veteran disagreed with the effective date of the 
increased rating and argued that it should have been 
effective as of February 1992.  

In the course of the appeal period, and since the veteran 
raised his claim for an earlier effective date for the 
increased original rating, the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) has held that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the Board believes that the issues, as 
recharacterized on the decision title page in light of the 
court's holding in Fenderson, more accurately reflect the 
veteran's claims. 


FINDINGS OF FACT

1. All evidence necessary for an equitable determination of 
the veteran's claims has been obtained by the RO.

2. From February 18, 1992 to March 16, 1992, the veteran's 
service-connected PTSD was manifested by flashbacks of 
combat situations, sleep disturbances, irritability, 
normal speech and well-grounded thought processes; overall 
impairment to such service-connected disability was no 
more than definite.

3. Since March 17, 1994, the veteran's service-connected PTSD 
has resulted in minimal symptomatology with normal sleep, 
diminished startle response without considerable social 
and industrial impairment or an occupational impairment 
with reduced reliability and productivity due to 
symptomatology as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation for PTSD, from 
February 18, 1992 to March 16, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996), prior 
to November 7, 1996.

2. The criteria for a rating in excess of 30 percent, from 
March 17, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.132, Diagnostic Code 9411, prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411 (1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  In November 1996, the Board remanded the 
veteran's case to afford him the opportunity for further VA 
examination and to submit additional evidence in support of 
his claim.  The VA examination report and evidence received 
by the RO is of record and the Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to him is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

I.  Factual Background

Service medical records are entirely negative for complaints 
or diagnosis of a psychiatric abnormality.  The veteran's 
service records reflect that he was awarded a Combat 
Infantryman's Badge.

The RO received the veteran's claim for service connection 
for PTSD in February 1992.  VA outpatient treatment records, 
dated from 1992 to 1997, indicate that in March 1992, the 
veteran complained of stress and reported flashbacks of 
Vietnam with increased depression.  His friends found him 
with a knife to his chest and he thought he would have killed 
himself.  The assessment was possible depression and suicidal 
ideation.  On further examination, the veteran was described 
as pleasant and intoxicated without suicidal or homicidal 
ideation and no auditory or visual hallucination.  The 
diagnoses were alcohol abuse/depression and the need to rule 
out PTSD.  

VA records dated in April 1992, including a discharge 
summary, show that the veteran was voluntarily hospitalized 
due to alcohol dependence but, after admission, had second 
thoughts about treatment and left the hospital.  According to 
a nursing record after admission, the veteran's longest 
period for sobriety was six months, he had contact with his 
teen-age son, had no homicidal or suicidal thoughts and never 
had a suicide attempt in the past.  The veteran had his own 
business as a sign painter, was unemployed due to the cold 
weather and was homeless.  At admission, he was fearful, 
anxious and tearful and had good eye contact and adequate 
personal hygiene.  The discharge record further indicates 
that the counselor with whom the veteran met believed that 
the veteran's fear of giving up alcohol was greater than that 
of treatment.  The Axis I diagnosis was alcohol dependence 
and a score of 45 was assigned on the Global Assessment of 
Functioning (GAF) scale.

In December 1992, the veteran, who was 44 years old and a 
sign painter, underwent VA examination for PTSD and said he 
worked for General Motors until the plant closed in 1987 and 
had not worked for several months due to a back problem.  The 
veteran had increased startle response and suicidal feeling.  
He had overdosed on cocaine once and on alcohol and marijuana 
and fought so he would not be hurt.  He avoided celebrations 
like July 4th, patrolled his quarters and avoided crowds, was 
scared and felt worthless and unable to feel.  The veteran 
was impulsive, depressed and thought concretely.  His only 
recent fun was to be stoned on marijuana or drunk with other 
veterans.  The veteran described himself as worthless and 
felt he was unable to feel.  During the interview, the 
examiner noted that a clerk knocked on the door and the 
veteran was extremely startled.  The veteran's wife divorced 
him in January 1992 and said she was tired of his being a 
crazy Vietnam veteran.  The veteran said his memory was 
diminished.  He was unable to go to sleep if he was clean and 
dry, e.g., free of drugs and alcohol.  During the interview, 
he spoke in a slow, sad manner, was cooperative and related 
directly to the examiner.  The VA examiner diagnosed PTSD 
with marital disruption, drug and alcohol abuse, intrusive 
thoughts, sleep disturbance, social isolation and continuing 
exaggerated startle responses.  The veteran was described as 
moderately severely impaired.

Private hospital records dated in December 1992 indicate that 
the veteran was brought to an emergency room intoxicated 
after an alleged suicide attempt to cut his throat.  The 
diagnoses were suicidal gesture, alcohol intoxication and 
PTSD by history.

According to a December 1992 VA medical record, the veteran 
was referred to the VA outpatient clinic from a private 
hospital emergency room after the police brought him to the 
emergency room in an inebriated state.  He reported recent 
flashbacks, sleep problems and a need to be high on drugs or 
alcohol.  He had had suicidal or homicidal ideations, denied 
hallucinations and denied a suicidal/homicidal plan while 
hospitalized.  The record further indicates that the veteran 
was previously evaluated for a VA PTSD program but refused to 
join and was noted to be alert and oriented.  He was tearful 
at times, with loss of self-esteem and guilt feelings.  The 
diagnoses were alcohol dependency and PTSD and depressive 
disorder and suicidal ideations. 

In a February 1993 rating determination, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
a 10 percent disability evaluation, effective from February 
1992.  The veteran appealed that disability award.

In a July 1993 statement, the veteran indicated that he 
experienced flashbacks, restlessness, irritability and sleep 
difficulty due to his service-connected PTSD.  He said he was 
unemployed due to his PTSD.

According to an August 1993 Official Notice of Removal to the 
veteran from the U.S. Postal Service, he was terminated 
because he failed to meet the attendance requirements of the 
position for which he was hired.

A September 1993 VA outpatient record indicates that the 
veteran complained of depression and sleep difficulty.  He 
took Valium to help him sleep when he did not drink.  The 
veteran wanted medication for depression and the record 
indicates that the veteran needed to cease using alcohol and 
Valium before antidepressants could be prescribed.

In March 1994, the VA physician who examined the veteran in 
December 1992 reexamined him.  According to the examination 
report, the veteran's history was essentially as noted 
before, that is impulsive and depressed with concrete 
thoughts, except that he was now angry with the Desert Storm 
veterans.  He spent much of his time sitting and thinking, 
drinking twelve to fifteen beers every one or two months at 
home and taking Valium because of his back ache.  The veteran 
reported sleep difficulty, particularly since his wife 
divorced him in January 1992.  He spent much of his time 
alone or with a girlfriend about whom he did not care and was 
no longer interested in golf.  The veteran sat around the 
house and watched television.  While telling his story, the 
veteran was sad, angry and cynical but presented himself 
quite neatly and somewhat perfectionistically in his dress.  
He complained of feeling tired but his memory was fine.  
According to the VA examiner, the veteran was "essentially 
as noted before."  He was leading an isolated life with 
intermittent reliance on alcoholism.  The veteran was 
actively depressed and "presents still the same symptoms" 
of startle response with a history of marital disruption and 
anhedonia.  The diagnosis was PTSD with prominent alcoholism 
and depression.  The VA examiner described the veteran as 
moderately severely impaired and recommended participation in 
an outpatient follow up program.

In an April 1994 rating action, the RO assigned a 30 percent 
disability evaluation for PTSD, effective from March 17, 
1994, when it said that factual evidence justified the 
increased rating.  In a May 1994 statement, the veteran 
contended that the effective date for the assignment of the 
30 percent disability evaluation should have been February 
1992.

Pursuant to the Board's November 1996 remand, a social and 
industrial survey was conducted.  According to the October 
1997 field examination report, the veteran's neighbor 
reported that she knew him for approximately twenty years, he 
had a job and was divorced but lived with his ex-wife.  The 
veteran's ex-wife reported that his problem started after he 
lost his job at the General Motors plant when he became 
depressed and despondent and drank more.  He had no steady 
work thereafter and supported himself as a sign painter 
before becoming a professional truck driver.  She mentioned 
that he was suicidal and talked about Vietnam.  The veteran's 
ex-wife said he had quit two earlier jobs, at trucking 
companies, on the spur of the moment and currently worked for 
Larry Miller Trucking.  She and the veteran were divorced in 
1992 and had been back together for the past few months, but 
she did not describe the status of their relationship.  The 
dispatcher at Larry Miller trucking confirmed the veteran's 
employment.  The field examiner talked with the veteran who 
said he worked as a painter at a General Motors body plant 
from 1975 to 1987 when it closed.  From 1987 to 1993, he 
worked as a sign painter and was divorced in January 1992.  
He went to trucking school in February and March 1993, worked 
for one week in August 1993 for the US Postal Service, quit 
when he got into a dispute with the dispatcher and then went 
to Florida.  He did not have a regular job in 1994 and worked 
for another trucking company from June to October 1995, but 
quit after an incident with a toy pistol and his co-driver 
fell asleep at the wheel.  He went back to Florida.  From 
March to August 1996 he worked for another trucking company 
and said the work was seasonal.  In April 1997 he went to 
work for Larry Miller Trucking, his current employer and 
earned approximately $700.00 to $800.00 per week.  Socially, 
the veteran stayed at home and did not go to funerals, 
weddings or homecoming events.  He stayed with his former 
wife but claimed he had no relationship with her and paid a 
monthly rent.  He admitted to having been a heavy drinker but 
said he only drank beer on his days off and took no drugs.  
The veteran's demeanor was friendly and he appeared honest 
and forthright. 

The veteran underwent VA psychiatric examination in February 
1998 and said he worked full time as a truck driver, the 
first real job he had in ten years.  He described him current 
boss of nine months as very understanding.  The veteran was 
bothered by seeing the American flag that he opined should be 
replaced by a veterans' flag.  He reported being arrested for 
driving while intoxicated in 1987 and was brought to VA 
approximately four years ago after argumentative behavior in 
a lounge.  When not working, he drank six out of seven days 
and when between runs on his truck, drank six to eight beers 
then as well.  He denied current illicit drug use.  The 
veteran reported working intermittently for Fisher Body from 
1975 to 1987 and then was self employed that led to his 
divorce.  He worked briefly at the postal service, argued 
with a manager and was fired.  The veteran had been in his 
current job for nine months and got along well with his 
manager.

Further, the veteran's mood was changeable and he endorsed 
being irritable.  He slept normally and played sports and 
drank beer for enjoyment.  He endorsed a hyperstartle 
response and felt close to his parents.  He denied auditory 
hallucinations and paranoia and endorsed a history of 
fleeting suicidal ideation without attempt.  The veteran had 
no history of or current psychiatric care.  Objectively, the 
veteran was well kept, pleasant, causally dressed and 
appeared his age.  He was able to do simple calculations 
without difficulty.  Memory was intact for three of three 
immediately, but each of the items required at least one hint 
when asked after five minutes.  His speech was not pressured 
and his thoughts were goal oriented.  His affect was bright, 
he interacted spontaneously and appropriately and his 
abstract thinking was completely appropriate.  The diagnoses 
were alcohol abuse and PTSD by history, currently stable.  A 
GAF score of 85 to 90 was assigned.

Additionally, the VA examiner said that the veteran had been 
employed for nine months at a full time job driving a truck 
and indicated that he had done well with the job.  The 
veteran's primary limitations were social in that he did not 
want to be around people much of the time.  However, he felt 
close to his parents and had a Vietnam veteran friend with 
whom he was close, so his interactions, while limited, were 
not absent.  The veteran used alcohol at a significant rate 
and his irritability may be associated with the alcohol 
consumption.  The veteran's sleep was normal, his energy and 
concentration adequate, he was future oriented and his 
hyperstartle response declined over the past few years.

According to April and May 1998 letters between the veteran 
and his employer, Larry Miller Trucking, the veteran 
threatened to quit, recanted, threatened to quit again and 
was reprimanded for refusing to deliver a necessary load.  He 
was advised that threatening road rage could not be tolerated 
if he was unhappy with his work.  The May 1998 letter 
indicates that the veteran reported an unexplained emergency 
and quit because he was entering a golf tour. 

In a July 1998 statement, the veteran said that he worked for 
Larry Miller Trucking for five months in 1998 and was 
discharged for road rage and failing to meet dispatchers 
commands in May 1998.  He reported being seen for suicidal 
ideations at a VA medical center and said he was picked up at 
a bar by a suicide squad who took him to Fort Hamilton Hughes 
Hospital and then transferred him to the VA medical center.

A June 1999 Addendum from the VA doctor who examined the 
veteran in February 1998 shows the claims file was reviewed.

II. Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated February 1993.  The July 1993 statement 
of the case, and the May and June 1994 supplemental 
statements of the case, evaluated the veteran's claim using 
the old regulations.  In July and December 1998 and in July 
1999, the RO issued supplemental statements of the case that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the February 
1993 rating decision, mild impairment of social and 
industrial adaptability warranted a 10 percent evaluation.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
disability evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted for PTSD when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1999).   A mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication warrants a 0 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1999).

Occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  Id.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A. Entitlement to an Original Rating for PTSD in Excess of 10 
Percent from February 18, 1992 to March 16, 1994.

After considering all the evidence of record, it is the 
opinion of the Board that, for the period from February 18,1 
992 to March 16, 1994, an original disability evaluation to 
30 percent is warranted.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In this regard, the Board notes that the 
veteran's symptomatology from February 18, 1992 to March 16, 
1994 remained essentially the same.  This is documented by 
March 1994 VA examination report, prepared by the physician 
who examined the veteran in December 1992, that indicates 
that the veteran was "essentially as noted before" and 
"presents still the same symtoms".  At both examinations, 
the veteran was described as moderately severely impaired.  
Moreover, the evidence of record demonstrates that the 
veteran had a non-service-connected substance abuse problem 
for which he had not had treatment and he was divorced in 
January 1992.  The evidence of record demonstrates that the 
veteran's impairment due to service-connected PTSD is more 
closely productive of definite, but not considerable, 
impairment in his ability to establish or maintain effective 
relationships with people, with reduction in initiative, 
flexibility and efficiency and reliability levels as to 
produce definite industrial impairment.  The benefit of the 
doubt is resolved in the veteran's favor to this limited 
extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.132, Diagnostic Code 9411 (1996), effective 
prior to November 7, 1996.  



B.  Entitlement to a Rating in Excess of 30 Percent for PTSD 
from March 17, 1994 

After considering all of the evidence of record, it is the 
judgment of the Board that under both the criteria of 
Diagnostic Code 9411, effective November 7, 1996 and under 
the criteria of Diagnostic Code 9411, effective prior to 
November 7, 1996, an evaluation higher than 30 percent is not 
warranted from March 17, 1994.  

Under the old regulations, the Board observes that the 
evidence of record demonstrates that the veteran's disability 
picture for his service-connected PTSD most nearly 
approximates the criteria for a 30 percent evaluation.  The 
recent VA records and examination reports have concluded that 
the veteran's symptomatology has not worsened.  An October 
1997 VA Field Examination report described the veteran as 
friendly, forthright and honest.  In fact, in 1998, the VA 
examiner diagnosed PTSD by history that was stable.  The 
veteran's current Global Assessment of Functioning (GAF) 
score was 85-90.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'" Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV)).  Under DSM-IV, a GAF score of 85-90 indicates 
absent or minimal symptoms, good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life with no 
more than everyday problems or concerns; and no more than 
slight impairment of social and occupational functioning.  
Additionally, in 1998, the VA examiner commented that the 
veteran slept normally, had a diminished startle response and 
was employed full-time as a truck driver.  Further, the 
veteran was pleasant, well dressed, goal oriented and had 
non-pressured speech with a bright affect.  He interacted 
spontaneously and appropriately with no evidence of 
psychosis.  The evidence of record demonstrates that the 
veteran's PTSD has not worsened and was, in fact, described 
as stable on current examination.  There is simply no 
evidence of considerable social or industrial impairment due 
to service-connected PTSD to warrant a 50 percent evaluation 
under Diagnostic Code 9411 from March 17, 1994.

Moreover, under the new regulations for PTSD, effective 
November 7, 1996, no more than a 30 percent disability 
evaluation is warranted.  The 1998 VA examiner described the 
veteran as oriented, alert, cooperative, with spontaneous and 
appropriate interaction.  There were no indications of any 
hallucinations or delusions.  The veteran described his sleep 
as normal and said he worked full time and liked his job.  
There was no evidence of reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty understanding complex commands, 
impaired memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships, due to service-connected PTSD, to warrant a 50 
percent disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

The veteran has repeatedly argued that his PTSD interferes 
with his ability to engage in and maintain gainful 
employment.  The Board notes, however, that he has presented 
no evidence to support this contention.  The record of 
evidence shows that the veteran apparently last worked as a 
truck driver in 1998.  While he said in his July 1998 
statement that he was fired for road rage and failing to meet 
dispatchers commands, correspondence between the veteran and 
his last employer is to the effect that he repeatedly 
threatened to quit and then did so, because he wanted to play 
golf.  While there are clinical findings that the veteran has 
some depression and symptoms associated with PTSD, he also 
has a history of polysubstance abuse, for which he refused 
outpatient treatment, and the record does not establish that 
he quit working and is unemployable because of service-
connected PTSD.  Furthermore, the VA examiner in 1998 
speculated that the veteran's irritability was associated 
with his alcohol consumption.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, considering the medical evidence of record, the 
Board finds that under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent from March 17, 1994.  38 U.S.C.A.§§  1155, 
5107; 38 C.F.R. §§ 4.132, Diagnostic Code 9411, prior to 
November 7, 1996; 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).


ORDER

A 30 percent rating for PTSD is granted for the period from 
February 18, 1992 to March 16, 1994, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for PTSD from March 17, 1994 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

